Citation Nr: 0923051	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rhinitis.  

4.  Entitlement to service connection for nasal polyps.  

5.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1964 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

The issues of entitlement to service connection for nasal 
polyps and asthma were denied by the Board in an August 2006 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in April 2008, pursuant to a joint motion, the Court remanded 
the relevant portions of the decision denying service 
connection to the Board for readjudication.  The joint motion 
noted that VA failed in its duty to assist the Veteran by not 
providing the Veteran with an adequate examination for rating 
purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to Service Connection for Nasal Polyps and for 
Asthma

The Veteran contends that he is entitled to service 
connection for nasal polyps and for asthma.  However, 
additional evidentiary development is necessary before 
appellate review may proceed on these claims.  

The Veteran was afforded VA examination in May 2004.  The 
examiner was asked to provide an opinion as to whether the 
Veteran's current problems with sinusitis, allergic rhinitis, 
upper respiratory infections, asthma, nasal polyps and 
allergic conjunctivitis were residuals from the Veteran's in-
service tonsillitis, or, whether they may be related to the 
Veteran's claimed exposure to jet fuel, mold, mildew and 
fungus.  The examiner provided a negative etiological opinion 
regarding the Veteran's nasal polyps and his in-service 
tonsillitis.  However, the examiner did not indicate whether 
the Veteran's nasal polyps may be due to exposure to jet 
fuel, mildew, mold, or fungus.  The examiner did conclude 
that it was less likely than not that the Veteran's in-
service tonsillitis was related to "jet fuel fumes, etc.," 
but no opinion on this matter was made regarding nasal 
polyps.  

Additionally, the examiner did not make a specific opinion 
regarding the Veteran's claim of asthma.  The examiner noted 
that it was less likely than not that the Veteran's 
complaints of "hay fever" during his reserve service was 
related to the Veteran's tonsillitis.  The examiner also 
noted that the Veteran's development of "allergies and nasal 
complaints, including polyps, etc." were not at least as 
likely as not related to the Veteran's tonsillitis.  
Therefore, it is conceivable that the examiner was referring 
to asthma in these opinions, but this fact is not clear.  
Further, the examiner provided no opinion as to whether the 
Veteran's complaints of asthma may be related to the 
Veteran's claimed exposure to jet fuel, mold, mildew, and 
fungus.  Additional examination is therefore necessary before 
appellate review may proceed.  

Whether New and Material Evidence has been Received to Reopen 
Claims of Entitlement to Service Connection for an Eye 
Disability, Sinusitis, and Rhinitis

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the Veteran with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran's claims were previously 
remanded by the Board for issuance of proper notice.  
However, the Veteran has not yet been supplied satisfactory 
notice.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Failure of the board to ensure compliance with 
remand directives constitutes error and warrants the vacating 
of a subsequent Board decision.  Id.  

In the present case, while the Veteran was provided with a 
letter in September 2006 that satisfied the Kent elements, 
the letter provided the Veteran with factually inaccurate 
information.  Specifically, the letter told the Veteran that 
the rating decision of March 2003 was final, and that the 
Veteran would have to submit new and material evidence to 
reopen this decision.  This is not correct, as the Veteran 
filed a timely notice of disagreement and this decision is 
now in appellate status.  The Veteran submitted a letter to 
VA twice addressing his concerns and confusion about this, 
but it does not appear that a corrected notice letter was 
sent to the Veteran.  A new letter should be sent, informing 
the Veteran that the December 1982 decision is final and 
explaining to the Veteran why his claim was denied then.  
This is the decision that must be reopened rather than the 
March 2003 rating decision which is not yet final.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
a VA examination (before an appropriate 
specialist) to determine the nature and 
etiology of his nasal polyps and his 
asthma.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

The examiner is requested to provide 
opinions regarding the Veteran's nasal 
polyps and his asthma, stating whether it 
is at least as likely as not that these 
disorders manifested as a result of the 
Veteran's in-service tonsillitis or, due 
to the Veteran's claimed exposure to 
fungus, mold, mildew, and jet fuel.  A 
complete rationale for all opinions 
offered must be provided, and if the 
examiner concludes that an opinion cannot 
be offered without resort to speculation, 
the examiner must explain why speculation 
would be necessary.  

2. The RO should send the Veteran a new 
notice letter satisfying the mandates of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
.  Specifically, the RO should notify the 
Veteran as to why his claims were 
previously denied in the December 1982 
final RO decision and what is needed to 
remedy the original deficiencies.  

3. After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claims.  If any 
of the claims remain denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




